Citation Nr: 1611205	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-18 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated as 10 percent disabling prior to March 5, 2009 and 30 percent disabling thereafter.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep impairment.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.  He served in Vietnam and received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A subsequent rating decision in September 2009 increased the rating for PTSD from 10 percent to 30 percent, effective March 5, 2009.

The Veteran testified at a hearing before the undersigned in July 2014.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to TDIU is included in the Veteran's increased rating claim for PTSD, as unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for PTSD, service connection for bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran has sleep impairment as a manifestation of his service-connected PTSD.

2.  The Veteran has memory loss as a manifestation of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep impairment as a manifestation of the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for entitlement to service connection for memory loss as a manifestation of the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, VA treatment records indicate the Veteran experiences sleep impairment and memory loss as a result of his service-connected PTSD.  An April 2009 letter from one of the Veteran's treating physicians indicates these symptoms may also be associated with hepatic encephalopathy; however, the Veteran is not entitled to service connection for this condition.  There is no other medical condition that has been associated with sleep impairment and memory loss.  When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the claimant's favor with the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, service connection is warranted for sleep impairment and memory loss as a manifestation of PTSD.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep disorder as a manifestation of PTSD is granted.

Entitlement to service connection for memory loss as a manifestation of PTSD is granted.


REMAND

The Veteran reported he filed a claim with the Social Security Administration (SSA) during his May 2009 VA examination for his increased rating claim for PTSD.  An April 2009 letter from a VA physician, S.W., M.D., also indicates it was written to support a claim for SSA disability benefits.  There is no indication in the claims file that any records have been sought from that agency.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Additionally, the decision above amends the grant of service connection for PTSD to specifically include sleep impairment and memory loss.  The Veteran's last VA examination was provided in June 2009, and it is unclear whether the June 2009 examiner fully contemplated these symptoms, most notably memory loss, as it was not mentioned in the examination report.  Thus, a new examination is warranted to assess the current severity of the Veteran's PTSD.

The issue of entitlement to TDIU is remanded with the increased rating claim for PTSD, as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Finally, VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015).

After a May 2009 examination, a VA audiologist conceded the Veteran's hearing loss was consistent with excessive noise exposure, but she determined she was unable to provide a nexus opinion regarding the Veteran's claim of entitlement to service connection for bilateral hearing loss without resulting to speculation because the Vetera was provided a whisper test at separation from service.  She explained there was no evidence that indicated the Veteran's hearing loss may be associated with service.  It does not appear the May 2009 examiner considered noise exposure related the Veteran's experience as a combat infantryman or his lay reports regarding difficultly hearing following separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  Furthermore, the May 2009 examiner failed to address the possibility of delayed onset hearing loss in her opinion.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).  Therefore, a new examination is necessary regarding the service connection claim for bilateral hearing loss to fulfill VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Request any records that may be available regarding the Veteran's claim for disability benefits with the SSA.

2.  Invite the Veteran to complete a formal application for TDIU.

3.  Schedule the Veteran for a new examination to determine the current severity of his service-connected PTSD with sleep impairment and memory loss.

4.  Schedule the Veteran for a new VA examination to determine whether his current bilateral hearing loss disability is related to service.  If possible, this examination should be conducted by an examiner other than the audiologist who conducted the May 2009 examination. 

The examiner must review the claims file including this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability began in service or is otherwise the result of a disease or injury in service, including excessive noise exposure. 

In providing this opinion, the examiner should address the level of noise exposure during service due to the Veteran's experience as a combat infantryman, to include any effect it may or may not have had on his current bilateral hearing loss disability.  The examiner is also asked to address the May 2009 examiner's statement that the Veteran's hearing loss pattern is consistent with excessive noise exposure, accounting for the possibility of any post-service noise exposure.

If it is determined a bilateral hearing loss disability did not manifest during service, the examiner must discuss the likelihood that the condition is due to in-service noise exposure on a delayed or latent onset theory of causation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If there is any period since 2008 when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the claim to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


